993 So.2d 499 (2008)
STATE of Alabama
v.
Tavaris Terrell HARRIS.
CR-06-1648.
Court of Criminal Appeals of Alabama.
February 1, 2008.
Rehearing Denied March 28, 2008.
Certiorari Denied May 9, 2008 Alabama Supreme Court 1070919.
*500 Troy King, atty. gen., and Stephanie N. Morman, asst. atty. gen., for appellant.
Thomas J. Azar, Jr., Montgomery, for appellee.
BASCHAB, Presiding Judge.
APPEAL DISMISSED BY UNPUBLISHED MEMORANDUM.
McMILLAN, SHAW, and WELCH, JJ., concur.
WISE, J., concurs specially, with opinion.
WISE, JUDGE, concurring specially.
I reluctantly concur with the majority's dismissal of the State's pretrial appeal. I write specially to note that the correct course of action by the State would have been to petition for a writ of mandamus, rather than to file a notice of appeal pursuant to Rule 15.7, Ala.R.Crim.P. See Ex parte Weeks, 611 So.2d 259 (Ala.1992).